929 F.2d 692Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael William ENGLISH, Plaintiff-Appellant,v.UNITED STATES OF AMERICA; U.S. Attorney, Eastern District ofNorth Carolina, at Raleigh;  Richard Thornburgh,Attorney General, Defendants-Appellees.
No. 91-7264.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 20, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-90-661)
Michael William English, appellant pro se.
E.D.N.C.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael William English brought this action against two United States Attorneys and the United States Attorney General alleging that his confinement at the Federal Correctional Center at Butner, North Carolina, violated his constitutional rights, and that these defendants were responsible for his confinement.  The district court dismissed the action on the ground that the defendants were immune from monetary damages.    Imbler v. Pachtman, 424 U.S. 409 (1976).  To the extent that English may have been seeking monetary damages, we affirm the district court's dismissal of that claim.


2
Further, English's claims were too vague and conclusory for the district court to have construed the petition as one under 28 U.S.C. Secs. 2241 or 2255.  Therefore, we affirm the district court's dismissal of the action.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.

AFFIRMED